DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 9/3/2021.  Claims 1, 3, 4, 8-12, 14, and 15 were amended.  No claims were cancelled.  New Claims 16-20 were added by this amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito Masa JP 2014-200325A (hereafter Ito Masa) in view of Samtec provided webpage image from November 1, 2012 showing multiple prior art “board to board” card edge connector solutions (these parts are also commercially available today) and a drawing dated 8/19/2011 showing a mated view of the MEC8 connectors (hereafter Samtec).

Regarding Amended Claim 1, Ito Masa teaches:
1. (Currently Amended) A cleaner (cleaner 1) comprising: 
a main body (housing 2) comprising a suction motor (brushless motor 15) configured to generate suction force (connected to fan 61); 
a main [[PCB (]]Printed Circuit Board (PCB)(control circuit board 14 comprising a first control circuit board 14A and a second control circuit board 14B) configured to generate a control command of the suction motor (with microcontroller 18); 
a handle (motor housing 4 with integral grip housing 5) that accommodates the main PCB (shown in Figure 7) and that is configured to couple to the main body in a first direction (into and out of page as shown in Figure 7); and 
a connector (connection provided by lead wires 82 mechanically and electrically connecting the first control circuit board 14A to the second control circuit board 14B) located at the main body (shown in Figures 7 and 8), 
wherein the main PCB is configured to connect (electrically connected and mechanically connected, Figure 8) to the connector in the first direction (into and out of page as shown in Figure 7) based on [[while]]the handle coupling to the main body (motor housing 4 with integral grip housing 5 is coupled to the housing 2 as shown in Figure 7) in the first direction (into and out of page as shown in Figure 7), 
wherein the main PCB comprises a plurality of pads (appear to be through hole mounting pads for soldering/connecting lead wires 82 as shown in Figure 8) and a slit (slit shown in Figure 8 where partitioning portion 16A is located), and 
wherein the connector comprises a plurality of connecting pins (appear to be lead wires 82 with exposed wire “pins” that protrude into the through hole pads) that are configured to contact that is configured to insert  

Ito Masa discloses an embodiment in Figure 8 where he elects to divide the control circuit board 14 into two different control circuit boards 14A and 14B and separate them forming a slit therebetween that includes a portioning protrusion 16A.  He then connects the two control circuit boards using lead wires 82.  Ito Masa does not specifically detail the type of connection, however, it would have been obvious to one with ordinary skill in the art at the time of the invention that the connection is obviously a commercial connector or a direct wire 


    PNG
    media_image1.png
    498
    410
    media_image1.png
    Greyscale


As shown in the selected image, this is a commercially available prior art connector solution for mechanically and electrically connecting two PCB cards together.  As shown, the Samtec connector (MEC8-RA shown) is installed via a SMT soldering operation on a PCB and the second PCB includes a plurality of pads on both sides of the PCB and a slit.  It is well known in the art that the slit not only provides a separation of signals to reduce electrical noise but it also reduces the “stack-up” of manufacturing tolerances of the PCB outline dimensions which ensures contact-to-pad alignment.  As shown in the Figure 3 below, the Samtec connector (MEC8-RA) includes a plurality of elastically biased 


    PNG
    media_image2.png
    764
    852
    media_image2.png
    Greyscale


It would have been obvious to replace the lead wire 82 connection in the device taught by Ito Masa with a Samtec commercial connector such as MEC8-RA connector with the motivation to increase the number of electrical signals between PCBs and simplify assembly/disassembly without a soldering operation.  

Regarding Claim 2, Samtec teaches:
2. The cleaner of claim 1, wherein the slit is disposed between two pads adjacent to each other of the plurality of pads (labeled and shown in attached image below).  


    PNG
    media_image3.png
    498
    410
    media_image3.png
    Greyscale


Regarding Amended Claim 3, Samtec teaches:
3. The cleaner of claim 1, wherein the connector comprises: 
first and second connecting bodies spaced apart from each other (labeled and shown in attached Figure 3 below); 
a bridge body configured to connect the first connecting body to the second connecting body (labeled and shown in attached Figure 3 below); and 
a PCB receiving space defined between the first connecting body and the second connecting body (labeled and shown in attached Figure 3 below), and
wherein the slit insertion protrusion is disposed in the PCB receiving space (labeled and shown in attached examiner provided image above).  


    PNG
    media_image4.png
    834
    852
    media_image4.png
    Greyscale


Regarding Amended Claim 4, Samtec teaches:
4. The cleaner of claim 3, wherein the bridge body (labeled in attached Figure 3 above) connects the first connecting body (labeled in attached Figure 3 above) to a lower portion of the second connecting body (labeled in attached Figure 3 above), and 
wherein the main PCB (labeled in attached Figure 3 above) is accommodated in the PCB receiving space (labeled in attached Figure 3 above) downward from an upper side of the PCB receiving space (shown in attached Figure 3 above).  

Regarding Claim 5, Samtec teaches:
5. The cleaner of claim 3, wherein the slit insertion protrusion (labeled in attached examiner provided image above) protrudes from the bridge body (labeled in attached Figure 3 above) to the PCB receiving space (slit insertion protrusion protrudes completely across PCB receiving space).  

Regarding Claim 6, Samtec teaches:
6. The cleaner of claim 3, wherein the slit insertion protrusion (labeled in attached examiner provided image above) protrudes from one of the first connecting body (labeled in attached Figure 3 above) and the second connecting body (labeled in attached Figure 3 above) to the other one (slit insertion protrusion protrudes completely across PCB receiving space from first connecting body to second connecting body).  

Regarding Claim 7, Samtec teaches:
7. The cleaner of claim 3, wherein the slit insertion protrusion (labeled in attached examiner provided image above) connects the first connecting body (labeled in attached Figure 3 above) to the second connecting body (labeled in attached Figure 3 above)(slit insertion protrusion protrudes completely across PCB receiving space connecting first connecting body to second connecting body).  

Regarding Amended Claim 8, Samtec teaches:
8. The cleaner of claim 2, wherein the plurality of pads (labeled in attached examiner provided image above) comprise: 
first and second pads (labeled in attached examiner provided image below) disposed on a first surface (labeled in attached examiner provided image below) of the main PCB (labeled in attached examiner provided image below) and spaced apart from each other (shown in attached examiner provided image below); and 
third and fourth pads (not shown but opposite the first and second pads labeled in attached examiner provided image below to contact bottommost contact shown in Figure 3 above) disposed on a second surface (labeled in attached Figure 3 above), which is a surface opposite to the first surface of the main PCB, and spaced apart from each other (see discussion below), and  
wherein the slit (labeled in attached examiner provided image below) is disposed in a region between the first and second pads and a region between the third and fourth pads (shown in attached examiner provided image below).  


    PNG
    media_image5.png
    498
    410
    media_image5.png
    Greyscale


Regarding Amended Claim 9, Samtec teaches:
9. The cleaner of claim 8, wherein the first and third pads 
the second and fourth pads 

Regarding Amended Claim 10, Samtec teaches:
10. The cleaner of claim 8, wherein the plurality of connecting pins comprise: 
first and second connecting pins (labeled in attached examiner provided image and Figure 3 below) provided on the first connecting body (labeled in attached examiner provided image and Figure 3 below) and spaced apart from each other (shown in attached examiner provided image and Figure 3 below); and 
third and fourth connecting pins (labeled in attached examiner provided image and Figure 3 below) provided on the second connecting body (labeled in attached examiner provided image and Figure 3 below) and spaced apart from each other (shown in attached examiner provided image and Figure 3 below), and 
wherein the slit insertion protrusion (labeled in attached examiner provided image below) is disposed in a region between the first and second connecting pins and a region between the third and fourth connecting pins (shown in attached examiner provided image and Figure 3 below).  


    PNG
    media_image6.png
    547
    428
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    849
    852
    media_image7.png
    Greyscale

Regarding Amended Claim 11, Samtec teaches:
11. The cleaner of claim 10, wherein the first and third connecting pins (labeled in attached examiner provided image and Figure 3 above) 
the second and fourth connecting pins (labeled in attached examiner provided image and Figure 3 above) 

Regarding Amended Claim 12, Samtec teaches:
12. The cleaner of claim 3, wherein one portion of each of the plurality of connecting pins (labeled in attached examiner provided image and Figure 3 above) is disposed in each of the connecting bodies (shown in attached examiner provided image and Figure 3 above), and another portion protrudes from each of the connecting bodies to the PCB receiving space (shown in attached examiner provided image and Figure 3 above).  

Regarding Claim 13, Samtec teaches:
13. The cleaner of claim 3, wherein each of the plurality of connecting pins (labeled in attached examiner provided image and Figure 3 above) is an elastically deformable conductor (contacts form a spring that deflects from the position shown in Figure 3 above to be tangent to the PCB pad surface).  

Regarding Amended Claim 14, Ito Masa teaches:
14. The cleaner of claim 1, wherein the main PCB (control circuit board 14 comprising a first control circuit board 14A and a second control circuit board 14B) comprises a first PCB (first control circuit board 14A) and a second PCB (second control circuit board 14B), and 
wherein one of the first PCB [[and]] or the second PCB is connected to the connector (in view of Samtec, one PCB will have the connector connected through solder connection and second PCB will have pads that connect to the connecting pins of the connector).  

Regarding Amended Claim 15, Ito Masa teaches:
15. The cleaner of claim 1, wherein the main PCB (control circuit board 14 comprising a first control circuit board 14A and a second control circuit board 14B) is installed to stand up on the handle [[part]](motor housing 4 with integral grip housing 5)(see discussion below).  

Ito Masa discloses in Figure 7 a handle part (motor housing 4 with integral grip housing 5) that in combination with the part seam shown in Figure 1 appears to be formed as a two piece “clam shell”.  That being said, it would have been obvious to one with ordinary skill to mount the internal components, such as the control circuit board 14, on one side of the clam shell in a manner so that they stand up on the installed clam shell with the motivation to ensure they are positioned to line up with the supporting features and fixed by features on the second side of the clam shell during assembly.

Regarding New Claim 16, Ito Masa teaches:
16. (New) The cleaner of claim 1, wherein the handle (motor housing 4 with integral grip housing 5) is configured to couple to the main body (housing 2) based on the handle moving in the first direction (into and out of page as shown in Figure 7) relative to the main body (see discussion below).

As shown in Figure 1, the handle, integral grip housing 5, is formed of two clam shell halves that move in the cited first direction relative to the main body together to form the device as disclosed in Figures 1-13.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito Masa JP 2014-200325A (hereafter Ito Masa) in view of Samtec provided webpage image from November 1, 2012 showing multiple prior art “board to board” card edge connector solutions (these parts are also commercially available today) and a drawing dated 8/19/2011 showing a mated view of the MEC8 connectors (hereafter Samtec).  Note – different interpretation of “first direction”.

Regarding Amended Claim 1, Ito Masa teaches:
1. (Currently Amended) A cleaner (cleaner 1) comprising: 
a main body (housing 2) comprising a suction motor (brushless motor 15) configured to generate suction force (connected to fan 61); 
a main [[PCB (]]Printed Circuit Board (PCB)(control circuit board 14 comprising a first control circuit board 14A and a second control circuit board 14B) configured to generate a control command of the suction motor (with microcontroller 18); 
a handle (motor housing 4 with integral grip housing 5) that accommodates the main PCB (shown in Figure 7) and that is configured to couple to the main body in a first direction (into and out of page as shown in Figure 7); and 
a connector (connection provided by lead wires 82 mechanically and electrically connecting the first control circuit board 14A to the second control circuit board 14B) located at the main body (shown in Figures 7 and 8), 
wherein the main PCB is configured to connect (electrically connected and mechanically connected, Figure 8) to the connector in the first direction (up and down direction as shown in Figure 7) based on [[while]]the handle coupling to the main body (motor housing 4 with integral grip housing 5 is coupled to the housing 2 as shown in Figure 7) in the first direction (up and down direction as shown in Figure 7), 
wherein the main PCB comprises a plurality of pads (appear to be through hole mounting pads for soldering/connecting lead wires 82 as shown in Figure 8) and a slit (slit shown in Figure 8 where partitioning portion 16A is located), and 
wherein the connector comprises a plurality of connecting pins (appear to be lead wires 82 with exposed wire “pins” that protrude into the through hole pads) that are configured to contact that is configured to insert  

Ito Masa discloses an embodiment in Figure 8 where he elects to divide the control circuit board 14 into two different control circuit boards 14A and 14B and separate them forming a slit therebetween that includes a portioning protrusion 16A.  He then connects the two control circuit boards using lead wires 82.  Ito Masa does not specifically detail the type of connection, however, it would have been obvious to one with ordinary skill in the art at the time of the invention that the connection is obviously a commercial connector or a direct wire to board solder connection.  Based on Figures 7 and 8, the connection appears to be a direct wire to board solder connection in which the insulation is stripped from the end of a plurality of wires creating a connection “pins” that insert into the through hole mounting pads on the PCB followed by a soldering operation to 


    PNG
    media_image1.png
    498
    410
    media_image1.png
    Greyscale


As shown in the selected image, this is a commercially available prior art connector solution for mechanically and electrically connecting two PCB cards together.  As shown, the Samtec connector (MEC8-RA shown) is installed via a SMT soldering operation on a PCB and the second PCB includes a plurality of pads on both sides of the PCB and a slit.  It is well known in the art that the slit not only provides a separation of signals to reduce electrical noise but it also reduces the “stack-up” of manufacturing tolerances of the PCB outline dimensions which ensures contact-to-pad alignment.  As shown in the Figure 3 below, the Samtec connector (MEC8-RA) includes a plurality of elastically biased 


    PNG
    media_image2.png
    764
    852
    media_image2.png
    Greyscale


It would have been obvious to replace the lead wire 82 connection in the device taught by Ito Masa with a Samtec commercial connector such as MEC8-RA connector with the motivation to increase the number of electrical signals between PCBs and simplify assembly/disassembly without a soldering operation.  

Regarding New Claim 19, Ito Masa teaches:
19. (New) The cleaner of claim 1, wherein the main body comprises a dust separator (dust collecting housing 6) configured to separate dust from air using a cyclone flow (see discussion below), and 
wherein the first direction (up and down direction as shown in Figure 7) is parallel to an axis of the cyclonic flow (Figure 7, see discussion below).

It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to replace the dust collecting housing 6 with a cyclonic separator, since applicant has not disclosed that cyclone flow solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either a dust collecting housing or a cyclonic separator to separate dust from the air.
  
Regarding New Claim 20, Ito Masa teaches:
20. (New) The cleaner of claim 19, wherein the suction motor (shown inside motor housing 4 in Figure 7) is located above the dust separator (dust collecting housing 6)(see discussion below).

It would have been obvious to one with ordinary skill in the art at the time of the invention that the Ito Masa device is a hand held vacuum that in normal .  

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed July 28, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-15 under Masa JP 2014-200325A in view of Samtec have been fully considered and are not persuasive.  Therefore the rejections stand with modifications necessitated by amendment.

Responses to the Applicant’s specific arguments follow.

The Applicant argues:  “Claims 1-15 were rejected under 35 U.S.C. § 103 over JP 2014-200325A ("Masa") in view of Micro Edge Card webpage dated 11-01-2012 ("Samtec"). Applicant requests reconsideration and withdrawal of these rejections because neither Masa nor Samtec, whether taken alone or in proper combination, describes or suggests all of the features of amended independent claim 1. 
For example, amended independent claim 1 recites, among other things, "a handle that accommodates the main PCB and that is configured to couple to the main body in a first direction," and "a connector located at the main body," where "the main PCB is configured to connect to the connector in the first direction based on the handle coupling to the main body in the first direction." The cited references fail to describe or suggest at least these features. 
Specifically, the Office Action equates Masa's housing 2, control circuit board 14, motor housing 4, and lead wires 82 to the claimed main body, main PCB, handle, and connector, respectively. See Office Action at p. 3. Masa, however, fails to describe or suggest the above- noted features added as a consequence of the amendments set forth above. In particular, Masa fails to describe or suggest "a handle . .. configured to couple to the main body in a first direction," as claimed. Rather, Masa merely describes that "the control circuit board 14 is accommodated inside the motor housing 4." Masa at [0022]. Moreover, Masa fails to describe or suggest that "the main PCB is configured to connect to the connector in the first direction based on the handle coupling to the main body in the first direction," as claimed. First Named Inventor : Changjun LEE 
Samtec, which was cited for allegedly disclosing a PCB connector, fails to remedy the deficiencies of Masa discussed above. 
For at least these reasons, the cited references, either alone or in proper combination, fail to describe or suggest all of the features of amended independent claim 1. Accordingly, Applicant submits that amended independent claim 1 and its dependent claims are in condition for allowance.” 

The Examiner respectfully disagrees.  The broadest reasonable interpretation of the Applicant’s claim language allows the “configured to couple” limitation to be structural as shown in Ito Masa’s Figures 1 and 7.  Additionally, the “first direction” limitation does not have any structural reference allowing it to be arbitrarily identified as presented.  Therefore, in the previous office action, the Examiner has explained how Ito Masa teaches the amended claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/MARC CARLSON/Primary Examiner, Art Unit 3723